Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 5-6, the recitation “the radio module base being disposed between the heatsink and the radome” renders the claimed indefinite since there is lack of antecedent basis for the feature “the radio module base” in the claim. It is not clear “the radio module base” refers to “the radio module” or a base of the radio module. For examination purpose, it is interpreted as “a base of the radio module”.
Regarding claim 2, lines 4-5 and 8, the recitation “the at least one radio module base” renders the claimed indefinite since the is lack of antecedent basis for the recitation in the claim. For examination purpose, it is interpreted as “the base of the radio module” as recited in line 5-6 of claim 1. 
Regarding claims 3 and 6, the recitation “wherein a portion of the mount is positioned one of on and against the reflector on one side and the heat sink on the opposite side” renders the claimed 
Regarding claims 5 and 8, line 3, the recitation “a surface” renders the claimed indefinite since it is not clear whether “a surface” in claim 8 is same or different with “a surface” in line 8 of the base claim 1. For examination purpose, it is interpreted as “the surface”.
Claims 4 and 7 are rejected for being dependent on the indefinite claim 1.
Clarifications are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fritze et al (US 2019/0312339) in view of Pines (US 5323295) and further in view of Saddington et al (US 2010/0188310).
Regarding claim 1, Fritze discloses in Figure 9, a radio assembly, comprising:
at least one radio module having a heatsink (16) disposed on one side,
a radome (2) including a plurality of antennas (4), 
Fritze is silent on the heatsink defining a cable channel for routing at least one power cable and at least one data cable; and a mount for securing the radio assembly to a surface.
Pines discloses in Figures 1-2, the heatsink defining a cable channel (20, 22) for routing at least one power cable (14) and at least one data cable (12, 16). It would have been obvious to one having 
Saddington discloses in Figures 1-2, a mount for securing the radio assembly to a surface. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the radio assembly of Fritze with the radio assembly having a mounting as taught by Saddington to position the radio assembly in suitable location. 
 Therefore, to employ having the heatsink and mounting as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Fritze discloses in Figures 8-9, wherein the radome (2) includes a plurality of reflectors, the radio assembly further comprising:
a reflector (5) disposed on the radome (2), the 
at least one pin, the at least one pin configured to fasten the 
Regarding claims 3-8, as applied to claims 1-2, the combination of Fritze and Saddington discloses, 
wherein a portion of the mount (15b, see Saddington, Fig. 4 and par. 0070) is positioned one of on and against the reflector on one side and the heat sink on the opposite side;
wherein a portion of the heat sink and the mount is one of removed and carved in to form a cavity to provide a handle (15b, see Saddington, Fig. 2).
wherein the mount further comprises a lifting tab for hoisting the radio assembly onto a surface.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845